United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3046
                                   ___________

United States of America,            *
                                     *
            Plaintiff - Appellee,    *    Appeal from the United States
                                     *    District Court for the Eastern
v.                                   *    District of Missouri.
                                     *
Pierre Watson,                       *    [UNPUBLISHED]
                                     *
            Defendant - Appellant. *
                                  ___________

                             Submitted: June 18, 2010
                                Filed: June 23, 2010
                                 ___________

Before MURPHY, BEAM, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      After Pierre T. Watson pled guilty to one count of bank fraud in violation of
18 U.S.C. § 1344, the district court1 sentenced him to 70 months’ imprisonment
(within the Sentencing Guidelines range).

       Watson pled guilty under a written plea agreement that contained a waiver of
his right to appeal all sentencing issues. We will enforce the appeal waiver in this
case. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)


      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
(waiver enforced and appeal dismissed where it falls within scope of waiver, both
plea agreement and waiver were entered into knowingly and voluntarily, and no
miscarriage of justice results).

       Watson’s argument on appeal falls within the scope of the appeal waiver,
and the record shows the requisite knowledge and voluntariness. See United States
v. Michelsen, 141 F.3d 867, 871-72 (8th Cir. 1998) (appeal waiver enforced where
it resulted from knowing and voluntary decision, based on examining the personal
characteristics of defendant and the circumstances surrounding plea agreement).
Further, enforcing the appeal waiver does not result in a miscarriage of justice. See
Andis, 333 F.3d at 891-92 (the miscarriage-of-justice exception to enforcing an
otherwise valid appeal waiver is extremely narrow and “an allegation that the
sentencing judge misapplied the Sentencing Guidelines or abused his or her
discretion is not subject to appeal in the face of a valid appeal waiver”).

      Under similar facts, this court held that an appeal waiver containing the
same language as the one here barred a sentencing appeal. See United States v.
McIntosh, 492 F.3d 956, 959 (8th Cir. 2007). Accordingly, we dismiss the appeal.
                      ______________________________